ORDER
PER CURIAM.
Appellant, Jerry L. McCauley (“Mov-ant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his motion to reopen his Rule 29.15 motion for post-conviction relief. Following a jury trial, Movant was convicted of one count of second-degree murder, section 565.021 RSMo (1994),1 one count of first-degree assault, section 565.050, and two counts of armed criminal action, section 571.015. We previously affirmed the motion court’s denial of Movant’s Rule 29.15 motion for post-conviction relief. We affirm.2
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the motion court’s order pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1994 unless otherwise indicated.


. Movant’s motion to a remand for an eviden-tiary hearing, which was taken with the case, is denied.